         Case 1:20-cv-09840-GHW Document 32 Filed 02/09/21 Page 1 of 2



UNITED STATES DISTRICT COURT                                           USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                          DOCUMENT
                                                                       ELECTRONICALLY FILED
 PETER RODRIGUEZ,                                                      DOC #:
                                                                       DATE FILED: 2/9/2021
                                   Plaintiff,

                       -against-
                                                                    20-CV-9840 (GHW)
 CITY OF NEW YORK, E.S.U. CAPTAIN
 MOISE #1451, CAPTAIN GIBSON, E.S.U.                                      ORDER
 OFFICER WILLIAMS #1475, E.S.U. OFFICER
 GALVEZVSKIY #8957, CORRECTION
 OFFICER FERRERO #1805,

                                   Defendants.

GREGORY H. WOODS, United States District Judge:

       Counsel for Defendants’ request to adjourn the conference scheduled for February 11, 2021,

Dkt. No. 29, is granted. The Court will hold a teleconference regarding Plaintiff’s January 25, 2021

and January 29, 2021 letters on February 16, 2021 at 9:00 a.m. See Dkt. No. 25, 28.

       IT IS ORDERED that the Warden or other official in charge of the Manhattan Detention

Complex produce Peter Derek Rodriguez, NYSID No. 09839298P and B&C No. 3491603090, on

February 16, 2021, no later than 9:00 a.m., to a suitable location within the Manhattan Detention

Complex that is equipped with a telephone, for the purpose of participating by telephone in a

conference with the Court and defense counsel. If this time and date presents an inconvenience, the

Warden or the Warden’s designee should promptly inform Chambers by calling the Courtroom

Deputy at (212) 805-0296.

       Defense counsel must: (1) send this order to the Warden immediately; (2) contact the

correctional facility identified above to determine the telephone number at which the plaintiff will be

reachable at the time and date of the conference; and (3) telephone the Court with the plaintiff on

the line at the time and date of the conference. The parties are directed to use the Court’s
          Case 1:20-cv-09840-GHW Document 32 Filed 02/09/21 Page 2 of 2



designated conference line at (888) 557-8511, and enter Access Code 747-0200, followed by the

pound (#) key.

         The Clerk of Court is directed to terminate the motion pending at Dkt. No. 29. The Clerk

of Court is further directed to mail a copy of this order to Plaintiff.

         SO ORDERED.

Dated:     February 9, 2021


                                                                GREGORY H. WOODS
                                                               United States District Judge




                                                    2
